1

2

3                             UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                             ***
6     JOSEPH A. HERNANDEZ,                          Case No. 3:17-cv-00697-MMD-WGC
7                                    Petitioner,
            v.                                                   ORDER
8
      LEGRAND, et al.,
9
                                 Respondents.
10

11         Good cause appearing, Petitioner’s unopposed motion for extension of time (ECF
12   No. 33) is granted. Petitioner has until December 3, 2019, to reply to Respondents’
13   answer to the amended petition for writ of habeas corpus.
14         DATED THIS 26th day of August 2019.
15

16
                                                    MIRANDA M. DU
17                                                  UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
